    Case 19-24647-ABA      Doc 55   Filed 11/12/19 Entered 11/12/19 13:07:08          Desc Main
                                    Document     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY
                                                                       Order Filed on November 12, 2019
                                                                       by Clerk
                                                                       U.S. Bankruptcy Court
                                                                       District of New Jersey

In Re:                                               Case No.:           19-24647-ABA
Jennifer and Ryan Kahoun                             Chapter:            13
                     Debtors
                                                     Hearing Date:       November 12, 2019

                                                     Judge:              Andrew B. Altenburg, Jr.


         ORDER DENYING MOTION TO ATTEND 341 MEETING BY TELEPHONE

           The relief set forth on the following page, numbered two, is hereby ORDERED.




DATED: November 12, 2019
       Case 19-24647-ABA           Doc 55     Filed 11/12/19 Entered 11/12/19 13:07:08        Desc Main
                                              Document     Page 2 of 2
In re Jennifer & Ryan Kahoun
Case No.: 19-24647-ABA
Order Denying Motion to Attend 341 Meeting by Telephone
Page | 2
__________________________________________________________________________________________


        THIS MATTER having come before the court by the debtors’ Motion to Attend 341 Meeting by

Telephone (Doc. No. 38); and the court considering the papers submitted; and the parties appearing and arguing;

and for the reasons set forth on the record in the court’s oral opinion on November 12, 2019; and for good cause

shown; it is

        ORDERED that the Motion to Attend 341 Meeting by Telephone is DENIED.

        The court reserves the right to revise its findings of fact and conclusions of law.
